Exhibit 10(g)

WD-40 COMPANY

2007 STOCK INCENTIVE PLAN

﻿

﻿

FY 2017 RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND ACCEPTANCE

﻿

﻿

﻿

Number of RSU Shares:  The Total “Vest Quantity” Shown Above

Period of Restriction:  Three Year Vesting

Vesting Dates:  For Each “Vest Quantity”, Not Later Than the “Vest Dates” Shown
Above

﻿

﻿

FY 2017 RESTRICTED STOCK UNIT AWARD AGREEMENT

﻿

﻿

Pursuant to your RSU Award Grant Notice and Acceptance (“Grant Notice”) and this
Restricted Stock Unit Award Agreement (“Agreement”), WD-40 Company, a Delaware
corporation, (the “Company”) has awarded to you Restricted Stock Units (“RSUs”)
under the WD-40 Company 2007 Stock Incentive Plan (the “Plan”) with respect
to the number of shares of the Company’s Common Stock indicated in your Grant
Notice.  Defined terms not explicitly defined in this Agreement but defined in
the Plan shall have the same definitions as in the Plan.

The details of your RSUs are as follows:

1. Number of Shares.  The number of Shares to be issued to you upon payment of
your RSUs (your “RSU Shares”) as referenced in your Grant Notice may be adjusted
from time to time upon changes in capitalization of the Company pursuant to
Section 18 of the Plan.

2. No Payment of Dividend Equivalents.  Dividend Equivalents are not payable
with respect to your RSUs.  Upon issuance of your RSU Shares at the time of
vesting or otherwise as provided for herein, you will then be entitled to
receive dividends as and when declared upon the Shares by the Company.

3. Vesting.  Your RSUs vest over a period of three years from the Date of
Grant.  The number of RSUs vesting on each vesting date is set forth on your
Grant Notice.  The vesting date for each fiscal year (the “vesting year”) will
be the earlier of the date that is the 3rd business day following the Company’s
public release of its annual earnings for the immediately preceding fiscal year
or November 15 of the vesting year as specified in your Grant Notice.  Except as
otherwise provided for herein, RSUs that are not vested as of the effective date
of the termination of your employment with the Company or a Subsidiary for any
reason, including death, resignation or termination by the Company or Subsidiary
(“Termination of Employment”), shall be forfeited.

4. Payment in Shares upon Vesting.    Your vested RSUs shall be payable solely
in an equivalent number of Shares immediately as of the vesting date as set
forth in Paragraph 3 above.  Subject to the provisions of Paragraphs 8 and 11 of
this Agreement, the RSU Shares shall be issued and delivered to you or to your
designated Beneficiary (as hereinafter defined) on the vesting date.  Issuance
of the RSU Shares may not be accelerated, deferred or otherwise claimed by you
for any reason or at any time other than upon vesting or otherwise as provided
for herein.



1

 

--------------------------------------------------------------------------------

 

5. Retirement Vesting.  Notwithstanding the provisions of Paragraph 3 above and
except as provided in Paragraph 7 below, all of your RSUs shall be immediately
vested and, subject to the provisions of Paragraphs 8 and 11 of this Agreement,
the RSU Shares shall be issued to you as of a date that is thirty (30) days
following the effective date of your Retirement (as hereinafter
defined).  “Retirement”, for purposes of this Agreement, means Termination of
Employment (for any reason other than termination by the Company or a Subsidiary
for Cause): (i) after attainment of age sixty-five (65), or (ii) after
attainment of age fifty-five (55) provided that you have been in Continuous
Service with the Company or a Subsidiary for not less than ten (10) years.

6. Change of Control Vesting.  The provisions of Section 19 of the Plan shall
apply in the event of a Change of Control of the Company.   Vesting of your RSUs
upon Termination of Employment for “good reason” following a Change of Control
shall also be provided for if specifically provided for in a written employment
or severance agreement between you and the Company.  In the event your RSUs are
vested pursuant to Section 19 of the Plan, subject to the provisions of
Paragraphs 7, 8 and 11 of this Agreement, the RSU Shares shall be issued to you
as of a date that is thirty (30) days following the effective date of the Change
of Control of the Company or the effective date of your Termination of
Employment without Cause, as the case may be.

7. Six Month Delay in Issuance of Shares on Termination of Employment for
Certain Officers.  If, at the time of your Retirement or other Termination of
Employment, you are a “specified employee” as that term is defined in Section
409A of the Internal Revenue Code of 1986, as amended, subject to the provisions
of Paragraphs 8 and 11 of this Agreement, the RSU Shares to be issued to you as
provided for in Paragraphs 5 or 6 above shall be issued and delivered to you or
to your designated Beneficiary (as hereinafter defined) six (6) months following
the day after the effective date of your Termination of Employment.

8. Securities Law Compliance.  Notwithstanding anything to the contrary
contained herein, your RSU Shares may not be issued unless the RSU Shares are
then registered under the Securities Act of 1933, as amended (the “Securities
Act”) or, if such Shares are not then so registered, the Committee or the Board
has determined that such issuance would be exempt from the registration
requirements of the Securities Act.  The issuance of your RSU Shares must also
comply with other applicable laws and regulations governing your RSU Shares, and
the issuance of your RSU Shares may be delayed if the Committee or the Board
determines that such issuance would not be in material compliance with such laws
and regulations.

9. Transferability.  Your RSUs are not transferable, except by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party (your “Beneficiary”) who, in the event of your death,
shall then be entitled to receive the RSU Shares payable as of the date of your
death.

10. Agreement Not a Service Contract or Obligation to Continue Service.   This
Agreement is not an employment or service contract, and nothing in this
Agreement shall be deemed to create in any way whatsoever any obligation on your
part to continue in the service of the Company or Subsidiary as an employee for
any period of time.  In addition, nothing in this Agreement shall obligate the
Company or a Subsidiary to continue your employment for any period of time.

11. Withholding of RSU Shares to Cover Tax Withholding Obligations.

(a) At the time of issuance of your RSU Shares, to the extent required by law or
applicable regulation,  the Company shall withhold from the RSU Shares otherwise
issuable to you a number



2

 

--------------------------------------------------------------------------------

 

of whole Shares having a Fair Market Value as of the date of vesting, or as of
the date of issuance in the case of the issuance of RSU Shares following your
Retirement, equal to the minimum amount of taxes required to be withheld by law.
 The Fair Market Value of the withheld whole number of RSU Shares that is in
excess of the minimum amount of taxes required to be withheld shall be added to
the deposit for your U.S. federal income tax withholding or, if you are an
international taxpayer, such amount shall be added to the largest deposit of
withheld tax required to be made by the Company on your behalf.

(b) Your RSU Shares may not be issued unless the tax withholding obligations of
the Company, if any, are satisfied.  Accordingly, the RSU Shares may not be
issued within the time specified in Paragraphs 4, 5, 6 or 7 above and the
Company shall have no obligation to issue a certificate for such Shares until
such tax withholding obligations are satisfied or otherwise provided for.

12. Notices.   Any notices provided for in the Plan or this Agreement shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

13. Governing Plan Document.   This Agreement is subject to all the provisions
of the Plan, the provisions of which are incorporated by reference in this
Agreement.  This Agreement is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of this Agreement and those of the Plan, the provisions of the Plan
shall control.

END OF RESTRICTED STOCK UNIT AGREEMENT

(Refer to RSU Award Grant Notice and Acceptance for Specific Grant Information)



3

 

--------------------------------------------------------------------------------